

115 S1979 IS: To block the implementation of certain presidential actions that restrict individuals from certain countries from entering the United States.
U.S. Senate
2017-10-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1979IN THE SENATE OF THE UNITED STATESOctober 18, 2017Mr. Murphy (for himself, Mrs. Feinstein, Mr. Leahy, Mrs. Murray, Mr. Blumenthal, Mrs. Gillibrand, Mr. Merkley, Mr. Franken, Ms. Baldwin, Mr. Schatz, Mr. Booker, Mr. Markey, Mr. Van Hollen, Ms. Harris, Mr. Schumer, Ms. Warren, Ms. Duckworth, Mr. Whitehouse, Mr. Reed, Mr. Menendez, Mr. Sanders, Mr. Carper, Mrs. Shaheen, Mr. Coons, Ms. Klobuchar, Ms. Hirono, Ms. Hassan, Mr. Cardin, Mr. Bennet, Mr. Brown, and Mr. Durbin) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo block the implementation of certain presidential actions that restrict individuals from certain
			 countries
			 from entering the United States.
	
 1.FindingsCongress finds that Executive Order 13780 and the presidential proclamation issued on September 24, 2017—
 (1)violate the Immigration and Nationality Act (8 U.S.C. 1101 et seq.), which states that no person can be discriminated against in the issuance of an immigrant visa because of the person’s race, sex, nationality, place of birth, or place of residence; and
 (2)violate the Establishment Clause of the First Amendment to the United States Constitution and the equal protection component of the Due Process Clause of the Fifth Amendment to the United States Constitution.
 2.Prohibition against use of fundsNo funds, resources, or fees made available to the Secretary of Homeland Security, or to any other official of a Federal agency, by this Act or any other Act for any fiscal year, may be used to implement or enforce Executive Order 13780, signed on March 6, 2017, or the presidential proclamation issued on September 24, 2017.